The letter, dated October 19, 1964, from the appellant addressed to Honorable Marcus G. Christ, Associate Justice *925of this court, will be treated as a motion to vacate this court’s order of September 24, 1960 dismissing the appeal and to reinstate the appeal. The appeal is from an order of the Supreme Court, Suffolk County, rendered January 28, 1960. The motion is denied. The appeal was dismissed for lack of prosecution. Appellant now claims he was unaware of the fact that his retained attorney had neglected to prosecute the appeal and had withdrawn from the case. Such lack of personal knowledge by the appellant is not sufficient ground to vacate the dismissal of the appeal caused by the negligence of his attorney, whether such attorney be one retained by appellant (as in this case) or assigned by the court (People v. Kling, 14 N Y 2d 571, affg. 19 A D 2d 750; People v. Marchese, 14 N Y 2d 695, affg. 19 A D 2d 728). Beldoeb, P. J„ Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.